Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-20 are pending.

Claim Interpretation
The amended claim is received 08/31/2022. The 35 U.S.C. 112(f) claim interpretation is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “providing pairs of data samples, the pairs comprising each a base data sample having a plurality of patterns and a modified data sample having a first pattern of the plurality of patterns that is modified in comparison to the base data sample and at least one pattern of the plurality of patterns that is unmodified in comparison to the base data sample”. It is unclear what constitutes the pairs of data samples. Is the pair of data comprise only base data sample having a plurality of patterns? Or is the pair of data comprise a base data sample and a modified data sample? It is also unclear if the pair comprises ‘at least one pattern of the plurality of patterns that is unmodified in comparison to the base data sample’. Does it mean that the pair comprises three datasets: base data sample, modified data sample, and at least one pattern of the plurality of patterns? For purpose of examination, that claim is being interpreted as: pairs of data comprises a base data sample and a modified data sample.
Claim 2-12 depend on the claim 1, therefore inherits the same deficiency.
Claim 13 is a system claim having similar limitation to the method claim 1 above. Therefore, they are rejected under the same rationale as claim 1. Claim 14-20 depend on the claim 1, therefore inherits the same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claim 1-4, 6-8, 10-14, and 16-20 are rejected under 35 U.S.C. 103 over Ceccaldi (US 20190046068 A1) in view of Yi (Yi et al, 2018, “DualGAN: Unsupervised Dual Learning for Image-to-Image Translation”) and further in view of Gao (US 20190114348 A1).

	Regarding claim 1, Ceccaldi teaches a computer-implemented method for modifying patterns in datasets, the method using a generative adversarial network comprising a generator and a discriminator, the method comprising ([Ceccaldi, 0007] “In a second aspect, a method is provided for training a generator neural network to output segmented MR images. First data acquired from an MRI system is input into an encoder network of the generator neural network ... The discriminator network is configured to classify the latent space as acquired from a first domain or second domain. The discriminator network calculates a second value based on a second loss function for the classification”): 
providing data samples, the data samples comprising each a base data sample having a plurality of patterns  and a modified data sample ([Ceccaldi, Figure 6] discloses the method receives a pair of data from first and second domain, [Ceccaldi, 007, 0046,0049]), 
training of the generator for building a model of the generator using an adversarial training method and using the data samples as input ([Ceccaldi, 0084] “To train the deep learning generator, categorical cross-entropy drives the loss to either separate the brain, or the tissues or everything at once” [Ceccaldi, 46]).” The network can be trained using sampled data to focus on the specific scope.), wherein the discriminator receives as input dataset, the dataset comprising each a prediction output of the generator based on a base data sample, thereby optimizing a joint loss function for the generator and the discriminator ([Ceccaldi, 0007] “The discriminator network is configured to classify the latent space as acquired from a first domain or second domain. The discriminator network calculates a second value based on a second loss function for the classification. The encoder network is adjusted as a function of the first value and second value. Inputting, inputting, calculating, inputting, calculating, and adjusting are repeated until a training loss converges”, discriminator classifiy the data acquired from a first domain or second domain, [Ceccaldi, 0068] “At act A240, the latent space 431 (feature data) is input into a discriminator network 411. The discriminator network 411 is configured to classify the feature data as acquired from a first domain or second domain. In an embodiment, a convolutional network structure is used for the discriminator network 411. The discriminator network 411 receives feature data generated by the encoder network 401. The feature data is propagated through a plurality of convolutional layers with for example, the image dimension down and the channel dimension multiplied”, discloses what type of input does discriminator receive, [Ceccaldi, 0045] “The training of the machine learnt network 400 includes teaching the network to both output segmented data 439 that is similar to ground truth segmented data and also to output protocol independent data. In an embodiment, the training is performed by adjusting weights in the machine network as a function of a loss function from both the decoder network (e.g. the difference between the segmented data 439 and ground truth data) and a loss function from an adversarial network that is trained to discriminate between domain specific features of the encoder network 401. The updated loss using the Domain Adaptation becomes: L.sub.tot=L.sub.seq(θ.sub.enc+θ.sub.dec)−αL.sub.disc(θ.sub.enc+θ.sub.disc)”, discloses the process of optimizing the loss function of discriminator and generator), and 
predicting an output dataset for unknown data samples as input for the generator without the discriminator ([Ceccaldi, 0006] “A patient is scanned by the magnetic resonance imaging system to acquire magnetic resonance data. The magnetic resonance data is input to a machine learnt generator network trained to extract features from input magnetic resonance data and reconstruct domain independent images using the extracted features”, generative network reconstruct the original image (making prediction of original image) using extracted feature).
Yi teaches providing pairs of data samples to the generator ([Yi, page 3, Figure 1] shows the Generator and the Discriminator receiving a modified and unmodified data at the same time. The Generator G_A receives both fake and real data, and G_A also generates another modified data and feeds it to another Generator G_B which receives real data and modified data. [Yi, page 3, left column, second paragraph, line 8-10] “The discriminator DA is trained with v as positive samples and GA(u; z) as negative examples, whereas DB takes u as positive and GB(v; z0) as negative” Ceccaldi reference teaches a pair of inputs fed to the generator, Yi teaches the process more specifically.). 
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Ceccaldi and Yi to use providing pairs of data samples (positive and negative) to the discriminator of Yi to implement the autonomous data modification system of Ceccaldi. The suggestion and/or motivation for doing so is to increase the performance of the discriminator, as the discriminator requires samples to train itself to discriminate the positive and negative data.
Gao teaches providing a modified data sample having a first pattern of the plurality of patterns that is modified in comparison to the base data sample and at least one pattern of the plurality of patterns that is unmodified in comparison to the base data sample [Gao, 0061] “In operation, a random noise generator 308 generates a noise vector that contains random noise information, e.g., Gaussian noise. The generator component 110 maps the random noise information together with the query into a single key term”. [Gao, 0141] “According to fifth aspect, the generator component of the fourth aspect uses the random information to modify an input vector that is fed to the encoder”
[Gao, 0063; Fig. 3] “The smart-matching system 306 can optionally incorporate a key term verification component 312. The verification component 312 can convert the input query and a candidate key term into vector form using any technique described below. The verification component 312 can then determine a similarity score which measures the similarity between the two vectors using any similarity metric, such as cosine similarity. The verification component 312 can then exclude the key term if it has a similarity score below an environment-specific threshold value. This operation will help exclude irrelevant key terms and their associated ads.” The verification component 312 of the Fig.3 receives both not modified input query q and modified query data from the generator component 110.).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Ceccaldi, Yi, and Gao to use the method of applying random modification to data of Gao to implement the autonomous data modification system of Ceccaldi and Yi. The suggestion and/or motivation for doing so is to improve the performance of discriminator, as negative data needs to be generated to train the discriminator.

	Regarding claim 13, Ceccaldi in view of Yi, and further in view of Gao teaches a machine-learning system for modifying patterns in datasets using a generative adversarial network, comprising a generator network system and a discriminator network system, the machine-learning system comprising a memory and at least one processor, coupled to said memory, and operative to perform operations ([Ceccaldi, Figure 8] teaches the hardware including control unit, processor, memory, and display. [Ceccaldi, 0007] “In a second aspect, a method is provided for training a generator neural network to output segmented MR images. First data acquired from an MRI system is input into an encoder network of the generator neural network ... The discriminator network is configured to classify the latent space as acquired from a first domain or second domain. The discriminator network calculates a second value based on a second loss function for the classification”). Claim 13 is a system claim having similar limitation to the method claim 1. Therefore, it is rejected with same rationale as claim 1 above.

Regarding claim 20, Ceccaldi in view of Yi, and further in view of Gao teaches a computer program product for modifying patterns in datasets using a generative adversarial network comprising a generator network system and a discriminator network system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, said program instructions being executable by one or more computing systems or controllers to cause said one or more computing systems ([Ceccaldi, Figure 8, Claim 17] “a generator network configured with a discriminator network and a critic function to generate domain independent magnetic resonance image data; a memory configured to store the generator network as trained;”, teaches the hardware including control unit, processor, memory, and display. [Ceccaldi, 0007] “In a second aspect, a method is provided for training a generator neural network to output segmented MR images. First data acquired from an MRI system is input into an encoder network of the generator neural network ... The discriminator network is configured to classify the latent space as acquired from a first domain or second domain. The discriminator network calculates a second value based on a second loss function for the classification”). Claim 20 is a computer program product claim having similar limitation to the method claim 1. Therefore, it is rejected with same rationale as claim 1 above.

Regarding claim 2, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the joint loss function is a Wasserstein loss function ([Ceccaldi, 0051] “During the training process, to avoid or limit one or more of the above referenced issues, the discriminator network 411 provides a gradient calculated using a Wasserstein distance. The Wasserstein distance is a measure of the differences between probability distributions”)

Claim 14 is a system claim having similar limitation to the method claim 2. Therefore, it is rejected with same rationale as claim 2 above.

Regarding claim 3, Ceccaldi in view of Yi, and further in view of Gao teaches further comprising training of different models for the generator network using the adversarial training method and using the pairs of data samples as input, wherein the modified data sample are modified according to a different aspect ([Yi, page 3, Figure 1] is showing the Generator and the Discriminator receiving a pair of inputs (fake, real), [Yi, page 3, left column, second paragraph, line 8-10] “The discriminator DA is trained with v as positive samples and GA(u; z) as negative examples, whereas DB takes u as positive and GB(v; z0) as negative”, are showing the invention of Yi receiving a pair of inputs in the generator and the discriminator. [Yi, page 6, Figure 4; Figure 6] “Figure 4: Photo!sketch translation for faces. Results of DualGAN are generally sharper than those from cGAN, even though the former was trained using unpaired data, whereas the latter makes use of image correspondence” shows the process of modifying the data sample according to the various aspects, for example, photo->sketch, or Chinese painting->oil painting).

Regarding claim 4, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the generator is a neural network having as many output nodes as input nodes, and having less hidden layer nodes than the number of input nodes ([Ceccaldi, The first figure, 400 ‘Machine Learnt Network’] shows the equal size of data for the input and the output, [Ceccaldi, 0040] “Various units or layers may be used, such as convolutional, pooling (e.g., max pooling), deconvolutional, fully connected, or other types of layers. Within a unit or layer 435, any number of nodes is provided. For example, 100 nodes are provided. Later or subsequent units may have more, fewer, or the same number of nodes. In general, for convolution, subsequent units have more abstraction. For example, the first unit provides features from the image, such as one node or feature being a line found in the image. The next unit combines lines, so that one of the nodes is a corner. The next unit may combine features (e.g., the corner and length of lines) from a previous unit so that the node provides a shape indication. For transposed-convolution to reconstruct, the level of abstraction reverses. Each unit or layer 435 in the encoder 401 reduces the level of abstraction or compression while each unit or layer 435 in the decoder increases the level of abstraction”).

Regarding claim 6, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the discriminator is a PatchGAN ([Yi, page 3, right column, 3.2 Network Configuration, second paragraph] “For discriminators, we employ the Markovian PatchGAN architecture as explored in [8], which assumes independence between pixels distanced beyond a specific patch size and models images only at the patch level rather than over the full image. Such a configuration is effective in capturing local high-frequency features such as texture and style, but less so in modeling global distributions”).
Claim 16 is a system claim having similar limitation to the method claim 6. Therefore, it is rejected with same rationale as claim 6 above.

Regarding claim 7, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the joint loss function is a weighted combination of loss functions ([Ceccaldi, Claim 19] “The system of claim 18, wherein the generator network is trained using a loss function that is calculated as a combination of a first value from a first loss function provided by the decoder and a second value from a second loss function provided by an adversarial learnt network trained to classify concatenated features from the compact representation as either from a first domain or a second domain”).

Regarding claim 8, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the loss function is related to content loss of the base data sample and wherein the content loss is determined using a feature map of a pre- trained neural network ([Yi, page 5, the last line of the left column – 4th line of the right column] “In all these tasks, cGAN was trained with labeled (i.e., paired) data, where we ran the model and code provided in [4] and chose the optimal loss function for each task: L1 loss for facade!label and L1 + cGAN loss for the other tasks (see [4] for more details). In contrast, DualGAN and GAN were trained in an unsupervised way, i.e., we decouple the image pairs and then reshuffle the data.”, Yi calculates the loss for each translations of the images, using DualGAN and GAN were pre-trained in unsupervised way).
Claim 17 is a system claim having similar limitation to the method claim 8. Therefore, it is rejected with same rationale as claim 8 above.

Regarding claim 10, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the providing pairs of data samples comprises: providing a set of images with patterns ([Yi, page 3, Figure 1] “Figure 1: Network architecture and data flow chart of DualGAN for image-to-image translation”, shows the Generators and the Discriminator receiving a pair of images with patterns), determining at least one pattern to be modified ([Yi, page 5, left column, Figure 3] “Figure 3: Results of label!facade translation. DualGAN faithfully preserves the structures in the label images, even though some labels do not match well with the corresponding photos in finer details. In contrast, results from GAN and cGAN contain many artifacts. Over regions with labelphoto misalignment, cGAN often yields blurry output (e.g.,the roof in second row and the entrance in third row)”, shows that the DualGAN successfully determines which pattern to be preserved and which pattern to be modified), randomly modifying the at least one pattern of the images using a random number generator ([Reed, page 8, left column, Figure 8] “As shown in Fig. 1, image u 2 U is translated to domain V using GA. How well the translation GA(u; z) fits in V is evaluated by DA, where z is random noise, and so is z0 that appears below. GA(u; z) is then translated back to domain U using GB, which outputs GB(GA(u; z); z0) as the reconstructed version of u. Similarly, v 2 V is translated to U as GB(v; z0) and then reconstructed as GA(GB(v; z0); z). The discriminator DA is trained with v as positive samples and GA(u; z) as negative examples, whereas DB takes u as positive and GB(v; z0) as negative. Generators GA and GB are optimized to emulate “fake” outputs to blind the corresponding discriminators DA and DB, as well as to minimize the two reconstruction losses kGA(GB(v; z0); z)􀀀vk and kGB(GA(u; z); z0) 􀀀 uk”, the translation from an image to an image uses a random noise), and relating one out of the set of images and a related image with the at least one pattern defining one of the pairs comprising the base data sample and the modified data sample ([Yi, page 5, right column, 4th -5th paragraph] “In many cases, DualGAN also compares favorably over the supervised cGAN in terms of sharpness of the outputs and faithfulness to the input images; see Figures 2, 3, 4, 5, and 8. This is encouraging since the supervision in cGAN does utilize additional image and pixel correspondences. On the other hand, when translating between photos and semantic-based labels, such as map$aerial and label$facades, it is often impossible to infer the correspondences between pixel colors and labels based on targeted distribution alone. As a result, DualGAN may map pixels to wrong labels (see Figures 9 and 10) or labels to wrong colors/textures (see Figures 3 and 8). Figures 6 and 7 show image translation results obtained using the two unlabeled datasets, including oil<->Chinese, plastic->metal, metal->stone, leather->fabric, as well as wood<->plastic”, Yi teaches finding correspondence (relation) between labels and pixel colors. Figure 9 also shows the GT, DualGAN, GAN), and cGAN finds the map images corresponds to the input image).
Claim 18 is a system claim having similar limitation to the method claim 10. Therefore, it is rejected with same rationale as claim 10 above.

Regarding claim 11, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the training of the generative adversarial network is terminated if a result of the joint loss function is smaller than a relative threshold value when comparing the result of the current iteration with a previous iteration ([Ceccaldi, Claim 10] “calculating, by the discriminator network, a second value based on a second loss function for the classification; adjusting the encoder network as a function of the first value and second value; and repeating sequentially inputting, inputting, calculating, inputting, calculating, and adjusting until a training loss converges”).

Regarding claim 12, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the training operation further comprises training the generator for building the model of the generator based on at least one of the base data samples, wherein the at least one of the base data samples lacks a corresponding modified data sample [Gao, 0037] “The training framework 108 includes a generative adversarial network (GAN) system 112. The GAN system 112, in turn, includes the abovementioned generator component 110, together with a discriminator component 114 ... A training system 116 successively updates the two sets of parameter values to achieve a training objective, described more fully in Section B.”
[Gao, 0038; Fig. 1] “In operation, the generator component 110 maps a representation of a query and an instance of random information to a key term. That key term can be referred to as a simulated, synthetic, false or “fake” key term because it is constructed via a machine-learned model, rather than pulled from a data store of actual “real” key terms that have selected a priori by advertisers. This explanation denotes each “fake” key term by the symbol k′, and each real key term by the symbol k.”
[Gao, 0039] “The discriminator component 114 receives a candidate key term and an associated candidate query, and determines whether that pairing is valid or invalid. For instance, consider the case in which a real query and a fake key term (k′) are fed to the discriminator component 114, where the fake key term is produced by the generator component 110; here, the discriminator component 114 will judge whether the key term is real or fake.” These paragraphs teaches the process of modifying the key term randomly and inputting the modified key term or original key term into the discriminator, which is connected to the training system 116 of Fig. 1. The process of inputting unmodified key term paired with the original query q is interpreted as at least one of the base data samples lacks a corresponding modified data sample, as the unmodified (fake) key term was not modified.
[Gao, 0040] “The training system 116 can train the generator component 110 and the discriminator component 114 in two respective phases. The training system 116 repeats these phases a plurality of times until a training objective is achieved. Section B, with reference to FIG. 9, will describe one approach for training the generator component 110 and the discriminator component 114.” This paragraph teaches the pair of data comprising modified and unmodified data is received to train the generator components, which can be interpreted as building the generator.).
Claim 19 is a system claim having similar limitation to the method claim 12. Therefore, it is rejected with same rationale as claim 12 above.

Claim 5 and 15 are rejected under 35 U.S.C. 103 over Ceccaldi (US 20190046068 A1) in view of Yi (Yi et al, 2018, “DualGAN: Unsupervised Dual Learning for Image-to-Image Translation”), in view of Gao (US 20190114348 A1), and further in view of Elgammal (US 20190392624 A1).

Regarding claim 5, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the discriminator is a neural network having as many input nodes as the generator, has output nodes ([Ceccaldi, The first figure, 411, ‘Discriminator Network’] shows the number of nodes decreasing from the input to the output, [Ceccaldi, 0040] “Various units or layers may be used, such as convolutional, pooling (e.g., max pooling), deconvolutional, fully connected, or other types of layers. Within a unit or layer 435, any number of nodes is provided. For example, 100 nodes are provided. Later or subsequent units may have more, fewer, or the same number of nodes. In general, for convolution, subsequent units have more abstraction. For example, the first unit provides features from the image, such as one node or feature being a line found in the image. The next unit combines lines, so that one of the nodes is a corner. The next unit may combine features (e.g., the corner and length of lines) from a previous unit so that the node provides a shape indication. For transposed-convolution to reconstruct, the level of abstraction reverses. Each unit or layer 435 in the encoder 401 reduces the level of abstraction or compression while each unit or layer 435 in the decoder increases the level of abstraction”).
Ceccaldi in view of Yi, and further in view of Gao does not specifically teach the discriminator having two output nodes.
Elgammal teaches the generator having having two output nodes ([Elgammal, 0043] “In order to “train” the system, all of the works of art, and each of their associated labels, included in source blocks 110, are passed through block 108 for presentation as digitized data to discriminator 100. Discriminator 100 has two output nodes 112 and 114”).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Ceccaldi, Yi, Gao, and Elgammal to use discriminator having two output nodes of Elgammal to implement the autonomous data modification system of Ceccaldi, Yi, Gao. The suggestion and/or motivation for doing so is to compress the input feature so that it can output either positive or negative.

	Claim 15 is a system claim having similar limitation to the method claim 4 and 5. Therefore, it is rejected with same rationale as claim 4 and 5 above.

Claim 9 is rejected under 35 U.S.C. 103 over Ceccaldi (US 20190046068 A1) in view of Yi (Yi et al, 2018, “DualGAN: Unsupervised Dual Learning for Image-to-Image Translation”), in view of Gao (US 20190114348 A1), and further in view of Reed (Reed, 2016, “Generative Adversarial Text to Image Synthesis”).

Regarding claim 9, Ceccaldi in view of Yi, and further in view of Gao teaches wherein the modified data sample comprises, in contrast to the relating data samples, continuous lines instead of dashed lines, black-and-white instead of equivalent colored pattern, text-less pattern instead of pattern with text, and line- free image instead of mixed line/text image ([Yi, page 6, Figure 6] “Experimental results for translating Chinese paintings to oil paintings (without GT available). The background grids shown in the GAN results imply that the outputs of GAN are not as stable as those of DualGAN”, teaches converting black-white to colored pattern, [Yi, page 8, Figure 8] “Map→aerial photo translation. Without image correspondences for training, DualGAN may map the orange-colored interstate highways to building roofs with bright colors. Nevertheless, the DualGAN results are sharper than those from GAN and cGAN” and [Yi, page 8, Figure 9] “Results for aerial photo→map translation. DualGAN performs better than GAN, but not as good as cGAN. With additional pixel correspondence information, cGAN performs well in terms of labeling local roads, but still cannot detect interstate highways”).
	Ceccaldi in view of Yi, and further in view of Gao does not specifically teach modified data sample comprises, text-less pattern instead of pattern with text, and line- free image instead of mixed line/text image.
Reed teaches modified data sample comprises, text-less pattern instead of pattern with text, and line- free image instead of mixed line/text image ([Reed, page 1, Figure 1] “Figure 1. Examples of generated images from text descriptions. Left: captions are from zero-shot (held out) categories, unseen text. Right: captions are from the training set”).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Ceccaldi, Yi, Gao, and Reed to use the modified data sample comprises text-less pattern to pattern with text, and line-free image instead of mixed line/text image of Reed to implement the autonomous data modification system of Ceccaldi, Yi, and Gao. The suggestion and/or motivation for doing so is to enable the invention to handle a wider variety of types of images.

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive.
The applicant respectfully argues that Ceccaldi, Yi, and Gao, alone or in combination, do not disclose or suggest “providing pairs of data samples, the pairs comprising each a base data sample having a plurality of patterns and a modified data sample having a first pattern of the plurality of patterns that is modified in comparison to the base data sample and at least one pattern of the plurality of patterns that is unmodified in comparison to the base data sample, wherein the modified pattern is determined by applying at least one random modification to the base data sample”. 
The examiner respectfully disagrees. The amended portion of the limitation “providing pairs of data samples, the pairs comprising each a base data sample having a plurality of patterns and a modified data sample having a first pattern of the plurality of patterns that is modified in comparison to the base data sample and at least one pattern of the plurality of patterns that is unmodified in comparison to the base data sample, wherein the modified pattern is determined by applying at least one random modification to the base data sample” is being interpreted as providing providing pairs of data samples comprising a base data sample and modified data samples. According to the Figure 3, the verification component 312 process the input query q and the modified input query generated from the generator component 110. According to the paragraph 0061, the generator component 110 applies random modification to the input query q. Therefore, Gao as cited teaches the limitation of providing pairs of data samples comprising a base data sample and modified data samples under the broadest reasonable interpretation.
Moreover, the applicant respectfully argues that Ceccaldi, Yi, and Gao, alone or in combination, do not disclose or suggest “training operation further comprises training the generator for building the model of the generator based on at least one of the base data samples, wherein the at least one of the base data samples lacks a corresponding modified data sample” of the claim 12. Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding the process of receiving modified and unmodified data.
US-20200285951-A1
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN KWON whose telephone number is (571)272-2072. The examiner can normally be reached M-F 7:30AM – 4:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUN KWON/
Patent Examiner, Art Unit 2127

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127